DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 27, the use of the phrase “in particular” renders the scope of the claim indefinite.  The examiner recommends deleting the phrase, so that claim 27 would read:
“…wherein

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jakkula (U.S. Patent 4,755,743) in view of Nyfors (U.S. Pub. 2010/0145636).

Regarding claim 17, Jakkula discloses (Fig. 2) a measuring assembly (col. 1, lines 9-14), comprising:
a measuring tube 1 (col. 3, line 43) open on both sides for carrying a medium (col. 3, lines 44-45), wherein the measuring tube has an outer circumferential surface (as shown in Fig. 2), and an inner circumferential surface (as shown in Fig. 2);

a first microwave antenna 3 (col. 3, lines 52-53) which is arranged on the measuring tube 1 (as shown in Fig. 2); and
a second microwave antenna 4 (col. 3, lines 53-55), which is arranged on the measuring tube 1 (as shown in Fig. 2), 
wherein the dielectric cladding layer 2 forms a dielectric waveguide (col. 3, lines 43-49) via which microwaves can reach from the first microwave antenna 3 to the second microwave antenna 4 (as shown in Fig. 2; col. 3, lines 52-55).
Jakkula does not disclose that the tube is metallic; the first and second microwave antennas are in the tube; and that the tube has at least two apertures, wherein the two apertures extend from the outer circumferential surface to the inner circumferential surface; and contact with the first and second microwave antennas can be made through the first and second apertures.
Nyfors discloses (Figs. 4-17) that the tube 2 is metallic [0033]; the first and second microwave antennas are in the tube 2 (i.e. housed within an aperture/hole formed in the tube, into which the sensor is screwed: see Figs. 4 and 6-10; [0043]); and that the tube has at least two apertures [0040]/[0054], wherein the two apertures extend from the outer circumferential surface to the inner circumferential surface (i.e. from the inner surface fo the tube shown in Figs. 6-10; to the outer surface where the connectors 18/19 protrude: see Fig. 4 and 16); and contact with the first and second microwave antennas can be made through the first and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jakkula’s device so that the tube is metallic; the first and second microwave antennas are in the tube; and that the tube has at least two apertures, wherein the two apertures extend from the outer circumferential surface to the inner circumferential surface; and contact with the first and second microwave antennas can be made through the first and second apertures, as taught by Nyfors.
Such a modification would improve the quality factor of the measurements (Nyfors: [0064]).

Regarding claim 19, Jakkula discloses (Fig. 2) the first microwave antenna 3 is covered by the cladding layer 2 (as shown in Fig. 2), and/or wherein the second microwave antenna 4 is covered by the cladding layer 2 (as shown in Fig. 2).

Regarding claims 20 and 21, Jakkula is applied as above, and discloses the measuring tube 1 is substantially cylindrical (as shown in Fig. 2), wherein the cladding layer 2 has a thickness (as shown in Fig. 2).
Jakkula does not disclose that the thickness is not more than 10 mm, and/or is one-fifth of the inner diameter of the measuring tube; and the thickness is not less than 2 mm.
However, such a modification would be merely a change in size of the cladding layer, which is obvious.  See MPEP 2144.04(IV)(A).  In addition, one of ordinary skill in art at the time 
Thus, for the above reasons, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Jakkula’s device so that the thickness of the cladding layer is not more than 10 mm, and/or is one-fifth of the inner diameter of the measuring tube; and the thickness is not less than 2 mm.

Regarding claim 22, Jakkula discloses (Fig. 2) the measuring tube 1 has a measuring tube axis (as shown in Fig. 2), wherein a straight connecting line exists between the first microwave antenna 3 and the second microwave antenna 4 and intersects the measuring tube axis at a right angle (as shown in Fig. 2).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jakkula (U.S. Patent 4,755,743) in view of Nyfors (U.S. Pub. 2010/0145636), and further in view of Allenberg et al. (U.S. Pub. 2008/0087099).

Regarding claim 18, Jakkula’s modified device is applied as above, but does not disclose a first conductive ring structure and a second conductive ring structure which are respectively arranged on a face side of the metallic measuring tube and delimit the dielectric cladding layer on the face side.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Jakkula’s device to include a first conductive ring structure and a second conductive ring structure which are respectively arranged on a face side of the metallic measuring tube and delimit the dielectric cladding layer on the face side, as taught by Allenberg.
Such a modification would allow the measuring tube to be attached/detached to other or existing tubes/pipes (Allenberg: [0025]).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jakkula (U.S. Patent 4,755,743) in view of Nyfors (U.S. Pub. 2010/0145636), and further in view of Edward et al. (U.S. Pub. 2016/0146743).

Regarding claims 23 and 24, Jakkula is applied as above, but does not disclose at least one of the microwave antennas includes a planar antenna; and at least one of the planar antennas is spiral-shaped.
Edward discloses (Figs. 8 and 9) at least one of the microwave antennas 520 [0231] includes a planar antenna (as shown in Fig. 8); and at least one of the planar antennas is spiral-shaped (as shown in Fig. 9; [0233]).

Such a modification may provide improved coupling efficiency in the measuring tube (Edward: [0234]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jakkula (U.S. Patent 4,755,743) in view of Nyfors (U.S. Pub. 2010/0145636), further in view of Edward et al. (U.S. Pub. 2016/0146743), and further in view of Grimes (U.S. Patent 6,359,444).

Regarding claim 25, Jakkula is applied as above, but does not disclose at least one of the planar antennas has a pressure-bearing ceramic plate as a support body.
Grimes discloses (Figs. 4A and 4B) at least one of the planar antennas has a pressure-bearing ceramic plate as a support body (col. 14, lines 10-15).
Since the art recognizes that Grimes’ antenna/support substrate is suitable for the intended use of functioning as an antenna support body, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Jakkula’s device so that at least one of the planar antennas has a pressure-bearing ceramic plate as a support body, as taught by Grimes.  See MPEP 2144.07.

s 26, 27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Jakkula (U.S. Patent 4,755,743) in view of Nyfors (U.S. Pub. 2010/0145636), and further in view of Appel et al. (U.S. Patent 3,999,443).

Regarding claims 26 and 27, Jakkula’s modified device is applied as above, but does not disclose a magnet assembly for generating a magnetic field which penetrates the measuring tube substantially perpendicularly to the measuring tube axis; and a first electrode and a second electrode, wherein the first electrode and the second electrode extend through the cladding layer into the measuring tube, wherein the first electrode and the second electrode are designed to electrically contact a medium carried in the measuring tube, wherein a straight connecting line between the two electrodes extends substantially perpendicularly to the magnetic field and perpendicularly to the measuring tube axis.
Appel discloses (Fig. 1) a magnet assembly 2 (col. 4, lines 8-12) for generating a magnetic field which penetrates the measuring tube 3 (col. 4, lines 8-12) substantially perpendicularly to the measuring tube axis (as shown in Fig. 1); and a first electrode 5 and a second electrode 5 (i.e. left and right sides in Fig. 1), wherein the first electrode 5 and the second electrode 5 extend through the cladding layer into the measuring tube (as shown in Fig. 1), wherein the first electrode 5 and the second electrode 5 are designed to electrically contact a medium carried in the measuring tube (col. 4, lines 25-28), wherein a straight connecting line between the two electrodes 5 (as shown in Fig. 1) extends substantially perpendicularly to the magnetic field and perpendicularly to the measuring tube axis (as shown in Fig. 5).

Such a modification would provide a means to measure the flow in the tube (Appel: col. 4, lines 25-32).

Regarding claim 29, Jakkula discloses (Fig. 2) an operation and evaluation electronics 9 (col. 3, lines 55-57) including a high-frequency generator 8 (col. 3, lines 51-52) for supplying at least one of the microwave antennas 3 with at least one high-frequency signal (col. 3, lines 10-13), wherein the operation and evaluation electronics 9 are designed to determine, on the basis of the microwave signals received from the other antenna 4 (col. 3, lines 10-16), at least one property of a medium carried in the measuring tube (col. 4, lines 16-17).

Regarding claim 30, Jakkula’s modified device is applied as above, but does not disclose the high-frequency generator is designed to supply the at least one of the microwave antennas with a sequence of high-frequency signals of different frequencies.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Jakkula’s device so that the high-frequency generator is designed to supply the at least one of the microwave antennas with a sequence of high-frequency signals of different frequencie, as taught by Nyfors.
Such a modification would allow the device to determine the resonance frequency of the medium (Nyfors: [0044]).

Regarding claim 31, Jakkula discloses (Fig. 2) the operation and evaluation electronics 9 are designed to determine the at least one property of the medium carried in the measuring tube (col. 4, lines 16-17) on the basis of an attenuation of the high- frequency signals (col. 3, line 67–col. 4, line 3).


Regarding claim 32, Jakkula’s modified device is applied as above, but does not disclose the magnet assembly comprises at least one field coil, wherein the operation and evaluation electronics are designed to supply the at least one field coil, to detect a potential between the first electrode and the second electrode, which potential depends upon the flow rate of a medium through the measuring tube, and to determine a flow measurement value based upon the potential.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Jakkula’s device so that the magnet assembly comprises at least one field coil, wherein the operation and evaluation electronics are designed to supply the at least one field coil, to detect a potential between the first electrode and the second electrode, which potential depends upon the flow rate of a medium through the measuring tube, and to determine a flow measurement value based upon the potential, as taught by Appel.
Such a modification would provide a means to measure the flow in the tube (Appel: col. 4, lines 25-32).

Allowable Subject Matter
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852